Citation Nr: 0121165	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-15 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an increased rating for post-concussion 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1954 to May 
1954, had active duty for training from May 1957 to November 
1957, and served on active duty from April 1958 to March 
1961, and from January 1962 to August 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1998 and July 1999 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In a December 
1999 decision, the Board: 1) denied service connection for 
psoriasis; 2) denied an increased rating for post-concussion 
headaches; and 3) remanded an appeal for a compensable 
evaluation for residuals of injury to the hands.  This third 
issue is currently in Remand status.  In a joint Remand 
issued in February 2001, the Court of Appeals for Veterans 
Claims (hereinafter Court) vacated the Board's decision as to 
the first two issues.  This Remand is now promulgated in 
compliance with the Court's order.

In April 2001, the Board sent a letter to the appellant's 
attorney informing him that he had a period of 90-days to 
submit any additional argument or evidence in support of the 
appeal.  In April 2001, the attorney responded in a letter 
that requested that the Board readjudicate the appellant's 
claims.  No additional evidence was submitted with that 
letter, nor did the attorney indicate any additional evidence 
was forthcoming.  Therefore, we presume that the attorney's 
response is a request that the Board proceed with a decision 
on this appeal, and we do so below.



REMAND

Service connection for psoriasis.

This appeal stems from a July 1999 rating decision that 
denied service connection for psoriasis as not well grounded.  
In February 2001, the Court issued a joint Remand for 
consideration of a significant change in the law that 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board has reviewed the claims file and has not identified 
any outstanding evidence not previously developed by the RO.  
The appellant has identified dermatological treatment at the 
VA Medical Center and it appears to the Board that all of 
this evidence was previously developed.  In an April 1999 
letter, the RO advised the appellant of the evidence 
necessary to support his claim for service connection for 
psoriasis.  The appellant was advised that evidence that 
demonstrated that the skin condition existed continuously 
since his discharge from service was required.  He was 
further advised that the best type of evidence was medical 
records.  Furthermore, the appellant was given notice of the 
evidentiary defects in his claim in the rating decision and 
the Statement of the Case issued with regard to the claim for 
service connection for psoriasis.  However, the appellant's 
attorney has requested that the appellant be afforded 
"adequate notice" of the evidence required to prevail on 
his claim for service connection for psoriasis.  Therefore, 
in order to comply with the attorney's request and to ensure 
that there is no potential prejudice to the appellant, a 
Remand is issued below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

This Remand serves as notice to the appellant and his 
attorney that service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Psoriasis was not 
diagnosed in service.  Post-service psoriasis was not 
diagnosed until many years after service.  Competent evidence 
that attributes post-service psoriasis to service has not 
been presented.  The appellant is competent to note a hand 
rash, and in some recent records as well as in testimony, he 
has made a retrospective assertion of continuous symptoms 
since service.  However, a competent opinion that establishes 
a nexus between the present disability and the postservice 
symptomatology has not been presented.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (2000). 

Under the VCAA, a medical examination for compensation claims 
must be conducted or an opinion obtained when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  The attorney has requested a VA 
examination for the purpose of establishing a nexus to 
service.  A VA examination was previously provided in which 
the appellant asserted that he had psoriasis starting in 1968 
that was attributable to handling chemicals in the military.  
The dermatological examiner did not link psoriasis to 
service, per se, but described the Koebner phenomenon in 
which psoriasis develops at the site of friction or injury.  
The appellant is service connected for hand injuries, 
therefore this examination suggests that his current skin 
disability may be associated to a service connected hand 
disability.  Accordingly, we find a medical opinion is 
necessary.

Increased rating for post-concussion headaches.

This appeal stems from an August 1998 rating decision that 
confirmed and continued a 10 percent evaluation for post-
concussion headaches.  Original copies of the appellant's VA 
Medical Center records were requested and received in the 
period between the Board's December 1999 decision, now 
vacated, and the Court's February 20001 order.  These records 
contain clinical notes post-dating the Board's decision that 
have not been reviewed by the RO.  Neither the appellant nor 
his attorney has submitted a waiver that would allow the 
Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (2000); see also 
38 C.F.R. § 19.37(a) (2000). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain a VA 
dermatological opinion.  After a review 
of the service medical records and claims 
folders, the examiner should comment on 
the following:

a) Is it as likely as not that post-
service psoriasis first reported and 
diagnosed in about 1994 was incurred in 
service or was attributable to service?

b) Is there a link between the present 
skin disability and any postservice 
symptomatology described in the record by 
the appellant? 

c) Please comment on the Koebner 
phenomenon identified in the June 1998 VA 
examination report and indicate whether 
psoriasis is proximately due to or the 
result of a service-connected hand 
injury, or whether there is aggravation 
of psoriasis by service-connected hand 
injury.

3.  The RO should review the additional 
medical records developed after the 
Board's vacated December 1999 decision.  
Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




